DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

EXAMINER’S AMENDMENT
An examiner’s amendment to the record appears below. Should the changes and/or additions be unacceptable to applicant, an amendment may be filed as provided by 37 CFR 1.312. To ensure consideration of such an amendment, it MUST be submitted no later than the payment of the issue fee.
Authorization for this examiner’s amendment was given in an interview with attorney Kieran O’Leary (Reg. No. 72,826) on 05/31/2022.
The claims filed on 05/02/2022 has been further amended/replaced as follows (added text are underlined and deleted text are in double square brackets or strikethrough): 

1. (Currently Amended) An apparatus for a wireless communication device, the apparatus comprising: 
a transceiver [[-]] for transmitting and receiving wireless transmissions; and 
a processor [[-]] configured to: 
control the transceiver; 
communicate with a further wireless communication device via transceiver; 
wherein the communication with the further wireless communication device is based on a transmission of data frames between the wireless communication device and the further wireless communication device, 
wherein each data frame is based on a two-dimensional grid in a time- frequency plane having a time dimension resolution and a frequency dimension resolution, 
[[-]]select a communication mode from a plurality of communication modes for the communication between the wireless communication device and the further wireless communication device, wherein the communication mode defines a combination of a frequency dimension resolution and a time dimension resolution of the two-dimensional grid in the time-frequency plane, 
[[-]]negotiate a communication mode of the plurality of communication modes to select for a future communication between the wireless communication device and the further wireless communication device with the further wireless communication device, 
receive information about a communication mode to select for a future communication between the wireless communication device and the further wireless communication device from the further wireless communication device, and 
examine the information about the communication mode to select for the future communication based on an examination criterion, and 
select the communication mode for the future communication with the further wireless communication device if the examination criterion is fulfilled, 
transmit a response to the further wireless communication device if the examination criterion is not fulfilled, the response comprising information about an alternative communication mode to select for the future communication, and  wherein 
each data frame comprises a pilot symbol, wherein the processor is configured to determine a spreading function of a channel that is used for the communication based on the pilot symbol of a previously received data frame, wherein the examination criterion is based on the spreading function of the channel and wherein the spreading function denotes a delay spread and a doppler spread of the channel.

9. The apparatus according to claim [[8]] 1, wherein each data frame comprises a pilot symbol, wherein the processor [[-]] is configured to determine a spreading function of a channel that is used for the communication based on the pilot symbol of a previously received data frame, and to select the alternative communication mode for the future communication based on the spreading function of the channel.

10. Cancelled  

14. (Currently Amended) A method for a wireless communication device, the method comprising:
communicating with a further wireless communication device, 
wherein the communication with the further wireless communication device is based on a transmission of data frames between the wireless communication device and the further wireless communication device, 
wherein each data frame is based on a two-dimensional grid in a time-frequency plane having a time dimension resolution and a frequency dimension resolution; 
selecting a communication mode from a plurality of communication modes for the communication between the wireless communication device and the further wireless communication device, wherein the communication mode defines a combination of a frequency dimension resolution and a time dimension resolution of the two-dimensional grid in the time-frequency plane; and 
negotiating a communication mode of the plurality of communication modes to select for a future communication between the wireless communication device and the further wireless communication device with the further wireless communication device, 
receiving information about a communication mode to select for a future communication between the wireless communication device and the further wireless communication device from the further wireless communication device, 
examining the information about the communication mode to select for the future communication based on an examination criterion, and 
selecting the communication mode for the future communication with the further wireless communication device if the examination criterion is fulfilled, 
transmitting a response to the further wireless communication device if the examination criterion is not fulfilled, the response comprising information about an alternative communication mode to select for the future communication, and  wherein 
each data frame comprises a pilot symbol, wherein the processor is configured to determine a spreading function of a channel that is used for the communication based on the pilot symbol of a previously received data frame, wherein the examination criterion is based on the spreading function of the channel and wherein the spreading function denotes a delay spread and a doppler spread of the channel.
 
15. (Currently Amended) A non-transitory, computer-readable medium comprising [[-]] a program code for performing a method for a wireless communication device when the-program code is executed on a computer, a processor, or a programmable hardware component, the method comprising: 
communicating with a further wireless communication device, 
wherein the communication with the further wireless communication device is based on a transmission of data frames between the wireless communication device and the further wireless communication device, 
wherein each data frame is based on a two-dimensional grid in a time-frequency plane having a time dimension resolution and a frequency dimension resolution;
selecting a communication mode from a plurality of communication modes for the communication between the wireless communication device and the further wireless communication device, wherein the communication mode defines a combination of a frequency dimension resolution and a time dimension resolution of the two- dimensional grid in the time-frequency plane; and 
negotiating a communication mode of the plurality of communication modes to select for a future communication between the wireless communication device and the further wireless communication device with the further wireless communication device, 
receiving information about a communication mode to select for a future communication between the wireless communication device and the further wireless communication device from the further wireless communication device, 
examining the information about the communication mode to select for the future communication based on an examination criterion, and 
selecting the communication mode for the future communication with the further wireless communication device if the examination criterion is fulfilled, 
transmitting a response to the further wireless communication device if the examination criterion is not fulfilled, the response comprising information about an alternative communication mode to select for the future communication, and  wherein 
each data frame comprises a pilot symbol, wherein the processor is configured to determine a spreading function of a channel that is used for the communication based on the pilot symbol of a previously received data frame, wherein the examination criterion is based on the spreading function of the channel and wherein the spreading function denotes a delay spread and a doppler spread of the channel.

Allowable Subject Matter
Claim 1-6, 9 and 11-15 allowed.
The following is an examiner’s statement of reasons for allowance: the prior art of record, particularly, Sathyanarayan et al. (US 2020/0389268 A1) in view of Da Silva et al. (US 2017/0280444 A1) further in view of Walton et al. (US 2004/0184398 A1), either considered alone or in combination fails to fairly teach or suggest the limitations of:
“each data frame comprises a pilot symbol, wherein the processor is configured to determine a spreading function of a channel that is used for the communication based on the pilot symbol of a previously received data frame, wherein the examination criterion is based on the spreading function of the channel and wherein the spreading function denotes a delay spread and a doppler spread of the channel” when particularly considered in view of the other limitations as recited in claims 1, 14 and 15.
Claims 2-6, 9 and  11 are allowable for at least their dependency on claim 1.
Any comments considered necessary by applicant must be submitted no later than the payment of the issue fee and, to avoid processing delays, should preferably accompany the issue fee.  Such submissions should be clearly labeled “Comments on Statement of Reasons for Allowance.”

Conclusion
The prior art made of record and not relied upon is considered pertinent to applicant's disclosure.
Bontu et al. (US 2017/0141885 A1) discloses (Fig. 2, Para. [0050], [0052], [0075])    “determining whether to use a HoM mode for communication with wireless device 14 in wireless communication system 10…calculates a measurement of the channel quality estimate and determines if this measurement satisfies a predetermined criteria (Block 120) for a first predetermined number of consecutive CQI information uplink transmissions from the wireless device (Block S130). If the measurement of the channel quality estimate satisfies the predetermined criteria for a first predetermined number of consecutive CQI information uplink transmissions from wireless device 14, network device 12 switches the downlink modulation mode of wireless device 14 from a first modulation mode, i.e., legacy mode, to the HoM mode (Block S140). If the predetermined criteria are not met or not met for the predetermined first number of consecutive CQI information uplink transmissions, network device 12 continues to receive CQI information from wireless device 14 (Block S100). The present disclosure is not limited to any particular number of consecutive uplink transmission reports needed to satisfy the requirement of Block S130. Typically, the number of CQI reports is determined by the rate of variation in the channel of the downlink transmission medium. Furthermore, the modulation mode switching should not be decided based on one isolated channel quality report causing too frequent modulation switches. Every modulation mode switching is associated with additional RRC connection reconfiguration procedures. The number of consecutive reports that should meet the predetermined criteria is typically decided by the rate of channel variations (indicated in the reported CQIs) and the cost involved in additional RRC messaging required for each modulation mode switch. An alternative to checking consecutive CQI reports for the predefined criteria is to filter the channel quality estimated from the CQI reports received from wireless device 14… network node 12 sends an RRC connection reconfiguration message to wireless device 14 instructing it to switch from HoM mode to legacy mode”.
Any inquiry concerning this communication or earlier communications from the examiner should be directed to AMNEET SINGH whose telephone number is (571)272-2414. The examiner can normally be reached 9:30am to 5:30pm.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Sam K. Ahn can be reached on 5712723044. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.


/AMNEET SINGH/Examiner, Art Unit 2633                                                                                                                                                                                                        /SAM K AHN/Supervisory Patent Examiner, Art Unit 2633